DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed November 27, 2019, claims priority under 35 USC 119(a)-(d) from European application IN 201841045085, filed November 29, 2018.
It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.

Information Disclosure Statement
No information disclosure statements (IDS) has been submitted in the application. Applicants are reminded of their duty to disclose any information which may be material to patentability in accordance with 37 CFR 1.56.

Restrictions/Elections
Applicant’s election with traverse of the species of lactose monohydrate as the specific diluent in the reply filed on October 12, 2021 is acknowledged. Upon further consideration, the requirement for an election of species has been reconsidered in view of the fact that search and examination of the claims could be conducted without serious burden.  The requirement is withdrawn.


Status of Claims
Currently, claims 1-11 are pending in the instant application and under consideration herein. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each rejected claim, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, the claims recite the broad limitation that the particle size is 15-25µm, and also “18µm to 22µm or 19µM or 20µM or 21µm” which are the narrow recitations of the claim limitation.  Similar issues are present in the recitation of broad and narrow ranges for LOD (claim 6) and various weight ratios (claims 7-10).  It is unclear if the claims are intended to be limited in any way by the narrower definitions encompassed by each instance of "preferably."  Each instance of a variable being defined by both broad and narrow limitations must be corrected to clarify the intended scope in response to this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IN 201721002429 (“the ‘429 publication”) and WO 2018/033481 (“the ‘481 publication”).
The ‘429 publication teaches a stable solid oral pharmaceutical composition comprising brexpiprazole having excellent storage stability and high photostability (p. 1, 1st paragraph). The pharmaceutical compositions are disclosed as containing (in addition to the active ingredient) a binder, disintegrant, lubricant, and stabilizer.   In particular, the diluent/filler is a sugar, sugar alcohol, starch or cellulose, the binder is a cellulose derivative or povidone, the disintegrant is a cellulose derivative or starch derivative, the lubricant is a stearate and the stabilizer is EDTA, ascorbic acids or derivatives thereof (p. 3, last paragraph). Pertaining to item (b) in the instant claims, the prior art teaches lactose, corn starch and microcrystalline cellulose as the diluent/filler (p. 7, ll. 14-20).  The prior art formulation is exemplified by the following Tablet Composition:
    PNG
    media_image1.png
    384
    478
    media_image1.png
    Greyscale

The prior art is not anticipatory insofar as the particular combination of formulation ingredients must be selected from various lists/locations in the reference. It would have been 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
In regards to the amounts recited in the instant claims, the ‘429 publication is not particularly limiting, although the exemplified weight ratios in Table 1 would provide a starting point to guide the routine experimentation necessary to arrive at the particular amounts of each of the claims components of the formulation.  Each of the components of the exemplified composition are anticipatory with respect to the claimed percentages by weight.  For example, the brexpiprazole is present at 4.3wt%, which anticipates the instant 0.1-10%; the lactose/cornstarch/MCC combination total 83.31%, which anticipates the instant 70-95%; the disintegrant (exemplified as sodium starch glycolate) is exemplified at 6.21% (which anticipates the instant 5-15%); the binder (exemplified as Povidone K30) is exemplified at 1.51% which anticipates the instant 0.5-5%; and finally the magnesium stearate lubricant is present at 0.65%, which anticipates the instant 0.1-2%.  Further, the ratio of lactose:corn starch:MCC anticipates the range required by instant claim 2.  Therefore, it would have been obvious to one of ordinary skill in the art to have optimized the amounts accordingly to arrive at a solid oral formulation which is storage stable as disclosed by the ‘429 publication and also has the desired dissolution rate and other properties. It should also 
The ‘429 publication is silent as to certain properties of the claimed invention such as particle size distribution of the active ingredient.
In order to obtain a desired dissolution rate as an immediate release tablet, one of ordinary skill in the art would have looked to the ‘481 publication as providing additional useful information for solid formulations of brexpiprazole.  Similarly, the formulation in the ‘481 publication contains at most 20% brexpiprazole (Abstract) and the following other formulation additives: 
    PNG
    media_image2.png
    127
    418
    media_image2.png
    Greyscale
.  Thus, due to the similar nature of the formulations, the disclosure of the ‘481 publication is at least reasonably pertinent to the ‘429 publication and also to the instantly claimed invention.  The ‘481 publication teaches that in order to prepare an immediate release tablet, the brexpiprazole has a particle size distribution of D90 being at most 80µm (that is, at least 90% of the particles are less than 80µm, which overlaps with the instantly claimed particle size distribution range).  Preferably, the D90 is at most 75 µm (p. 13).
With respect to instant claim 4, crystalline forms of brexpiprazole for use in such compositions are disclosed by the ‘481 publication (see paragraph bridging pages 17-18), with the reference teaching crystallization as a technique for controlling particle size uniformity (p. 18, ll. 22-31).
In regards to instant claim 2 reciting wherein the composition contains no detectable impurities, see Table 1 which provides for 2 examples where no impurities were detected in the prior art compositions (‘481 publication, p. 25). 
In summary, the instantly claimed compositions represent a selection of particular exemplified components, already well-characterized in the art for preparing solid formulations of brexpiprazole for oral administration and immediate release.  It would have been obvious for a person of ordinary skill in the art to have optimized within the ranges disclosed in the ‘481 publication for said substances, especially given that the exemplified formulation in the ‘429 publication contains a weight ratio anticipating each of those claimed ranges, although as mentioned in the rejection, some level of selecting from the finite list of predictable alternatives would have also been necessary to arrive at the claimed invention, but such optimization would not have been considered inventive as the combination of prior art references would have provided both the motivation and reasonable expectation of success necessary to prepare the claimed solid formulations of brexpiprazole. 


Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699